Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 1 of 12               PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DANIEL BYRD,                                    )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )      CIVIL ACTION NO.:
                                                )
OUTOKUMPU STAINLESS,                            )
USA, LLC,                                       )
                                                )      JURY DEMAND
      Defendant.                                )


                                    COMPLAINT


INTRODUCTION

      1.     This is an action alleging disability discrimination in violation of Title

I of the Americans with Disabilities Act, as amended (“ADA”), 42 U.S.C. 12101 et.

seq., brought by Daniel Byrd. Plaintiff Byrd is a qualified individual with a

disability, has a history of disability, and/or is regarded as disabled. Plaintiff alleges

that Defendant Outokumpu Stainless USA, LLC, discriminated against him based on

his disability, his record of disability, and Defendant’s perception of Plaintiff as

disabled, in violation of the ADA, by failing to hire him, failing to provide reasonable

accommodation, and by unlawfully disclosing his medical information. Plaintiff

seeks injunctive relief, equitable relief, reinstatement, lost wages and benefits,

compensatory damages, and reasonable attorney fees and costs.
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 2 of 12             PageID #: 2




II.    JURISDICTION

       2.    This Court has jurisdiction in accordance with 28 U.S.C. § 1331. Venue

is proper pursuant to 28 U.S.C. § 1391.

       3.    Plaintiff has fulfilled all conditions precedent to the institution of this

action under Title I of the ADA. Plaintiff timely filed his charge of discrimination

within 180 days of the occurrence of the last discriminatory act. Plaintiff also timely

filed his Complaint within ninety (90) days of the receipt of a Notice of Right to Sue

issued by the EEOC. See Exhibit A.

III.   PARTIES

       4.    Plaintiff, Daniel Byrd, is an individual over the age of 19 years and a

resident of Mobile County, Alabama. Plaintiff is an individual with a disability, has

a history of a disability, and is regarded by Defendant as disabled. Despite this

disability, with or without reasonable accommodation, Plaintiff could perform the

essential functions of the position of caster. Consequently, Plaintiff is a qualified

individual, as defined under the ADA.

       5.    Defendant Outokumpu Stainless USA, LLC, is an “employer” as defined

under the ADA and subject to compliance with the ADA. 42 U.S.C. 12111(5).

Defendant has a steel mill in Calvert, Washington County, Alabama.

IV.    FACTUAL ALLEGATIONS

                                           2
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 3 of 12          PageID #: 3




      6.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through

5 above with the same force and effect as if fully set out in specific detail herein

below.

      7.     Defendant has intentionally and with malice or reckless indifference,

discriminated against Plaintiff on the basis of Plaintiff’s disability, history of

disability, and/or perceived disability, with respect to the terms, conditions and

privileges of employment.

      8.     In or around 2015, Daniel Byrd began working for RHI as a Refractory

Tundish Installer.

      9.     RHI had a contract with Defendant Outokumpu Stainless USA under

which it provided workers for Defendant's steel mill in Calvert, Alabama.

      10.    In his job with RHI, Byrd worked in the Caster Department at

Defendant’s steel mill in Calvert, Alabama. Byrd performed his job well.

      11.    In December 2017, Defendant offered Byrd a caster job position. Byrd

provided a resume and met with his shift coordinator and several other Outokumpu

administrative employees in the office.

      12.    Byrd's interview went well and Defendant told Byrd he was hired.

Defendant then told Byrd that he would need to get a physical and a drug test.

      13.    On December 15, 2017, Karrie Walker, a Human Resources Specialist

                                          3
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 4 of 12          PageID #: 4




in Defendant's HR department, emailed Byrd. Walker said that Byrd's first day of

work would be January 22, 2018. Walker also gave Byrd information about where

to go to get the physical and drug test.

      14.    Defendant contracts with the Occupational Health Center to, inter alia,

perform physical examinations and drug screens for prospective employees

      15.    As required, on December 20, 2017, Byrd went to the Occupational

Health Center (“OHC”) in Mobile, Alabama.

      16.    First, Byrd filled out some paperwork about his medical history.

      17.    Next, a female OHC employee took Byrd back into an examination

room. This employee gave Byrd a hearing and vision screening. She asked Byrd to

squat once (bending at the knees) and twist at the waist once. Byrd completed these

screens with no difficulty.

      18.    Then Byrd was given a drug screen, which he passed.

      19.    After the drug screen, the same female OHC employee asked Byrd if he

saw a Dr. McAlister. Byrd said, “yes,” and the OHC employee immediately stopped

everything, telling Byrd that she could not perform his physical.

      20.    Byrd never received a physical from OHC.

      21.    No one from OHC asked Byrd about or talked with Byrd about his

current job duties or the duties of the caster position.

                                           4
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 5 of 12            PageID #: 5




      22.    OHC asked Byrd to provide permission for OHC to get his medical

records from Dr. McAlister, and Byrd signed the required release.

      23.    Byrd sees Dr. McAlister for various medical conditions. One condition

is Byrd’s knee function. Byrd tore his ACL several years ago, and this injury can still

limit Byrd in the major life activities of walking, running, standing, climbing, and

bending. Dr. McAlister has prescribed medication for Byrd, which he takes as

directed.

      24.    On December 28, 2017, Dr. McAlister provided a letter stating that Byrd

can work without limitations or restrictions.

      25.    On December 29, 2017, Walker emailed Byrd and asked for his phone

number so she could call him. During their subsequent phone call, Walker said

Human Resources had some questions about Byrd's drug test. Byrd said it was

negative. Walker agreed, but then asked about Byrd's prescriptions. Byrd explained

that he takes medications only as prescribed and that his doctor provided a note

saying Byrd could do the job. Walker said she would get back with Byrd.

      26.    Walker did not talk with Byrd about any alleged restrictions or possible

accommodations.

      27.    Over the next week, Byrd tried to call Walker several times so he could

make sure she had all the paperwork she needed from his doctor. Byrd also wanted

                                           5
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 6 of 12            PageID #: 6




to let her know he was ready to start the new hire training class.

      28.      Because Walker did not return his phone calls, on January 8, 2018, Byrd

emailed her.

      29.      Byrd attached the December 28, 2017 letter from Dr. McAlister to the

email and reiterated that he wanted Walker to have all the paper work from his doctor

that she needed. Byrd also said that he could start classes on January 22, 2018, and

asked Walker to let him know if she needed anything else.

      30.      Later on January 8, Walker emailed Byrd back. She said that, "[b]ased

on the information from our Outokumpu occupational health doctor, we will have to

rescind the offer as we cannot accommodate as they required."

      31.      Byrd was confused because the doctor at OHC did not evaluate him or

talk with him about his job duties, abilities, accommodations, or restrictions. Nor did

the female OHC employee talk with him about those issues. Further, Byrd's treating

doctor had said that he could work without limitations or restrictions.

      32.      Byrd called Walker and asked if he could get a second opinion.

      33.      Walker said Byrd's doctor was not their doctor; the doctor from OHC

was their doctor and that was the doctor they would be using.

      34.      During this time, Byrd continued to work at the Outokumpu steel mill,

employed through RHI. He regularly worked with both RHI employees and

                                           6
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 7 of 12               PageID #: 7




Outokumpu employees. Byrd began hearing other employees talk about his use of

drugs and how it caused him to not be hired by Defendant.

      35.       On information and belief, Walker and/or other Outokumpu employees

unlawfully disclosed and failed to keep Byrd's medical record information

confidential.

      36.       Some co-workers avoided talking with Byrd after the disclosure and

others would bring it up as a way to taunt Byrd. Supervisors also treated Byrd as if

he was not a responsible employee and took tasks away from him, even though

nothing about his job performance changed.

      37.       Byrd felt stigmatized, even though his use of prescription medications

was lawful.

      38.       In March of 2018, Byrd voluntarily left RHI due to the ongoing

harassment from Outokumpu employees and RHI employees that was based on the

unlawful disclosure of his medical records information.

      39.       Plaintiff is an individual living with a disability but is able to perform

the essential functions of the job of caster (entry level operator in the Casting

Department) for Outokumpu, with or without accommodation.

      40.       Plaintiff’s condition limits multiple major life activities, including but

not limited to: walking, bending, and kneeling.

                                             7
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 8 of 12            PageID #: 8




      41.    Plaintiff has a history and record of disability, which was known by

Defendant.

      42.    Defendant perceived and/or regarded Plaintiff as disabled.

      43.    In denying the Plaintiff employment and/or reasonable accommodations

related thereto, Defendant intentionally, willfully, and maliciously discriminated

against Plaintiff on the basis of his disability, his record of disability, and/or his

perceived disability in complete disregard for his federally protected rights.

      44.    Plaintiff was discriminated against because of his disability, his record

of disability, and/or his perceived disability in violation of the Americans With

Disabilities Act.

      45.    As a result of Defendant’s actions, Plaintiff has suffered extreme harm,

including, but not limited to, loss of employment opportunities, denial of wages,

compensation, and other benefits and conditions of employment. Additionally,

Plaintiff has suffered injury including pain, humiliation, emotional distress, mental

anguish and suffering, and loss of enjoyment of life.

V.    CAUSE OF ACTION

      46.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through

45 above with the same force and effect as if fully set out in specific detail herein

below.

                                          8
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 9 of 12                PageID #: 9




       47.    Plaintiff is a person with a disability, has a history of disability, and/or

is regarded as disabled. See 42 U.S.C. 12102.

       48.    Defendant is a covered entity and an employer in accordance with 42

U.S.C. 12111(5).

       49.    Plaintiff is a qualified individual as defined under the ADA. Despite

Plaintiff's disability, with or without reasonable accommodation, he is able to perform

the essential functions of the job of caster. See 42 U.S.C. 12111.

       50.    Under the ADA, Defendant is prohibited from discriminating against

Plaintiff, a qualified individual, on the basis of disability in regard to, inter alia, job

application procedures, hiring, termination, job training, and other terms, conditions,

and privileges of employment. 42 U.S.C. 12112(a).

       51.    The ADA’s protection against discrimination extends to medical exams

and inquiries (42 U.S.C. 12112(d)(1)) and the ADA further prohibits employers, such

as Defendant, from "participating in a contractual or other arrangement that has the

effect of subjecting a covered entity's qualified applicant or employee to . . .

discrimination." 42 U.S.C. 12112(b)(2).

       52.    Defendant’s termination of Plaintiff and its refusal to allow Plaintiff to

start his job as caster violated the ADA.

       53.    Defendant also violated the ADA by failing to ensure that the results of

                                            9
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 10 of 12              PageID #: 10




Plaintiff’s medical examination were used in accordance with the ADA. 42 U.S.C.

12112(d)(3).

      54.      Defendant unlawfully disclosed Plaintiff’s medical information and

failed to keep such information confidential. 42 U.S.C. 12112(d)(3).

      55.      Defendant’s refusal to make or consider reasonable accommodations,

such as allowing him to obtain a second medical opinion/exam, also violated the

ADA. Such accommodations would not have imposed an undue hardship on the

operation of the Defendant’s business.

      56.      In terminating the Plaintiff, Defendant has maliciously, intentionally, and

with reckless disregard discriminated against Plaintiff due to his disability, his record

of disability, and/or his perceived disability; and has otherwise classified and

segregated Plaintiff in a way that has adversely affected his job opportunities because

of his disability, history of disability, and the perception of him as a person with a

disability. See 42 U.S.C. 12112.

      57.      As a proximate result, Plaintiff has suffered extreme harm including, but

not limited to, loss of employment, denial of wages, compensation and other benefits

and conditions of employment. Plaintiff has also suffered injury, including pain,

humiliation, mental anguish and suffering.

VI.   PRAYER FOR RELIEF

                                            10
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 11 of 12               PageID #: 11




       WHEREFORE, the Plaintiff respectfully prays that this Court assume

jurisdiction of this action and after trial:

       1.     Issue a declaratory judgment that the employment practices, policies,

procedures, conditions, and customs that led to the discrimination by Defendant

violate Plaintiff’s rights as secured by the Americans with Disabilities Act, 42 U.S.C.

§12101, et seq. (“ADA”).

       2.     Grant Plaintiff a permanent injunction enjoining Defendant, its agents,

successors, employees, attorneys and those acting in concert with the Defendant and

at the Defendant’s request, from continuing to violate the ADA.

       3.     Enter an Order requiring the Defendant to make Plaintiff whole by

awarding Plaintiff reinstatement, back-pay (plus interest), loss benefits, compensatory

and nominal damages.

       4.     Plaintiff further prays for such other and further relief and benefits as the

cause of justice may require, including, but not limited to, an award of costs,

attorney’s fees and expenses incurred by this litigation.

       5.     Plaintiff has no plain, adequate, or complete remedy at law to redress the

wrongs alleged in this suit, and this action for injunctive, declaratory and other relief

is his only means of securing adequate relief.




                                               11
Case 1:20-cv-00520-WS-M Document 1 Filed 10/30/20 Page 12 of 12   PageID #: 12




        THE PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.

Dated October 30, 2020.

                                   Respectfully submitted,

                                   /s/ Abby M. Richardson
                                   Abby M. Richardson (RICHA3209)
                                   RICHARDSON LAW FIRM, LLC
                                   118 N. Royal Street, Suite 100
                                   Mobile, Alabama 36602
                                   Telephone: (251) 338-1695
                                   Facsimile: (251) 338-1698
                                   Email: abby@richardsonlawllc.com


                                   /s/Rachel L. McGinley
                                   Rachel L. McGinley (ASB-1892-A64M)
                                   WIGGINS, CHILDS, PANTAZIS, FISHER,
                                   GOLDFARB
                                   The Kress Building
                                   301 19th Street North
                                   Birmingham, Alabama 35203
                                   (205) 314-0500
                                   Email: rmcginley@wigginschilds.com



PLEASE SERVE DEFENDANT BY
CERTIFIED MAIL, RETURN RECEIPT
REQUESTED AT THE FOLLOWING ADDRESS:
Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104

                                   /s/Rachel L. McGinley
                                   OF COUNSEL


                                     12
